DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 8-18-2022 is acknowledged.
	Claims included in the prosecution are 1, 3-5, 9, 12, 14, 17, 19, 21-23, 25-27 and 30.
	
	The following are the rejections.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-5, 9, 12, 14, 17, 19, 21-23 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505), O’Hagan (US 2007/0116709) in view of McCreedy ( US 2016/0129133 or Lutz ( U S 2009/0011004) further in view of Vook (US 2003/0129233) of record..
	Williams discloses sustained release PLGA microparticles and nanoparticles and suggests that the microspheres can be brought into contact with a solution of peptide or polypeptide solution and allowed to bind non-covalently to the microsphere. The microparticles have sizes of 10 microns to 100 microns, preferably from 25 to 75 microns and the nanoparticle sizes are 0.5 to 50 nm. The ratio of lactide to glycoside ratio is 1:1 or 70:30 or 90:10.  The proteins taught are insulin, glucagon, a cytokine and an antibody. The modes of administration taught include nasal, inhalation and aerosol (Abstract, 0019, 0028, 0030, 0032, 0077, 0093, 0101, and 0138). Therefore, it would have been obvious to one of ordinary skill in the art to bind a peptide or polypeptide by using the method of William with reasonable expectation of success. 
. 	O’Hagan discloses a method of absorption of a polypeptide, hormone or an enzyme on nanoparticles of PLA and PLGA. The method involves adding an aqueous solution (borate buffer) of the polypeptide. The nanoparticle sizes are 1 nm to 100 nm and microparticle sizes are 0.5 to 5 microns. The PGLA particles have a lactic acid to glycolic acid ratio of 1:1 to about 6:1 and PLGA particles comprise PGLA 5050 or PGLA 8515 and the molecular weight of 10 kDa to about 50 kDa. The active agents adsorbed include polypeptides, insulin, glucagon, growth hormone, enzymes and antigens. The particles are in a buffer with a pH in physiological range such as phosphate buffer (pH 6-8). ‘nasal’ is one of the routes of administration (Abstract, 0014, 0023, 0048, 0062-0063, 0067, 0070, 0073, 0090, 0103-0104, 0111, 0113-0114, 0119, 0205, 0135-0136, Examples). Since the administration is nasal the lung delivery of the polypeptide to the lungs is implicit as recited in instant claim 30.
Williams and O’Hagan do not teach that the PLGA particles have at least a portion of the PLGA particles comprise an ester end-capped PLGA polymer.
	McCreedy While disclosing PLGA compositions for immunotherapy teaches that ester-end capping provides functional groups for the conjugation of surface ligands (Abstract, 0009, 0066 and 0071).
	Lutz while teaching improved carriers for delivery of nucleic acid agents teaches that methyl and lauryl ester end-capped PLGA copolymers can be used to further reduce nanovesicle surface charge, by reducing or removing carboxylic acid groups.
Vook while disclosing sustained release formulations containing active agents teaches that PLGA particles can have a blend of end-capped and uncapped to provide sustained release for long period. The active agents include polypeptides and insulin (Abstract, 0004 and 0051)
	It would have been obvious to one of ordinary skill in the art during polymerization of PLGL particles of include end-capped PLGA particles of Williams or O’Hagan along with uncapped particles since such end capping the functional groups to provide sufficient functional groups to attach the active agents as taught by McCreedy or Lutz and since Vook teaches that a blend of both end-capped and uncapped PLGA could be used for sustained release of active agents for a long period of time.
2.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of McCreedy ( US 2016/0129133 or Lutz ( U S 2009/0011004) further in view of Vook (US 2003/0129233) as set forth above, further in view of Tsai (International J. of Pharmaceutics, 1996) of record.
	According to claim 19, the adsorption of polypeptide on the surface of PLGA particles to form a monolayer or more than one layer.
	The teachings of Williams, O’Hagan, McCreedy, Lutz and Vook have been discussed above.  
It is unclear from Williams and O’Hagan whether the polypeptide is on the surface of PLGA particles as a monolayer.
	Tsai while disclosing the adsorption of polypeptides on the surface of PLGA particles teaches that polypeptide adsorbs on the surface of the PLGA particles as a monolayer page or more than one layer (39, col. 1, para 2, page 40, col. 2, para 1, page 41 col. 2, para1 and page 42, col. 1, para 2).
It would have been obvious to one of ordinary skill in the art to adsorb the polypeptides as a monolayer on the surface of the PLGA particles, with a reasonable expectation of success since Tsai teaches that the polypeptides can be adsorbed on the surface as a monolayer or more than one layer.
3.	Claims 3, 14, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of McCreedy (US 2016/0129133 or Lutz (U S 2009/0011004) further in view of Vook (US 2003/0129233) as set forth above, further in view of Naylor (US 2011/0172141 of record.	
	The teachings of Williams and O’Hagan have been discussed above. Williams does not specifically teach that the polypeptide to a human growth hormone and O’Hagan teaches growth hormone, but does not specify that the growth hormone to be a recombinant one.
	Naylor while disclosing polymer microparticles containing active agents teaches that one of the polymers forming microparticles to be PLGA (Abstract, 0040 and examples) and insulin or recombinant human growth hormone as the drugs (0069-0070).
	To use recombinant human growth hormone as the active polypeptide in Williams or O’Hagan with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since Williams, O’Hagan and Naylor are drawn to PLGA particles and Naylor teaches the use of recombinant human growth hormone as the polypeptide. Although Williams, O’Hagan and Naylor do not teach the administration of the composition containing recombinant human growth hormone to treat human growth hormone deficiency, it would have been obvious to one ordinary skill in the art that an administration of composition containing human growth hormone will increase the endogenous human growth hormone levels, if deficient in HGH. 	
4.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2017/0319505) or O’Hagan (US 2007/0116709) in view of McCreedy (US 2016/0129133 or Lutz (U S 2009/0011004) further in view of Vook (US 2003/0129233) as set forth above, further in view of Kim US 2003/0125237, Nguyen (US 2017/0065523) individually or in combination.
As discussed above, both Williams and O’Hagan teach insulin and other polypeptides as the active agents and nasal administration.
	Kim while disclosing PLGA microparticles containing insulin teaches that these microparticles are suitable for pulmonary delivery of insulin (examples and claims).
	Nguyen teaches that PLGA nanoparticles are most promising nanocarriers for delivery of active agents such as proteins to lung via nebulization (0163).
	It would have been obvious to one of ordinary skill in the art to deliver the PGLA particles containing insulin or other polypeptide to the lungs since Kim teaches that PLGA particles can be administered pulmonarily and Nguyen teaches PLGA nanoparticles are most promising nanocarriers for delivery of active agents such as proteins to lung via nebulization.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant’s arguments that the references fail to meets three criteria of the KSR test are not persuasive since the applied references provide motivation to combine and suggest the preparation of claimed partially ester end-capped PLGA particles with  adsorbed growth hormone.
Applicant argues that Williams is silent regarding either growth hormones or adsorbing growth hormone on PLGA particles comprising an ester end-capped PLGA polymer. This argument is not persuasive since both William
	Applicant argues that O’Hagan is silent regarding either growth hormone or PGLA particles as having any characteristics that render growth hormone suitable for being absorbed on an ester end-capped PGLA polymer and silent regarding an ester-end capped PLGA polymer.; according to applicant, as such  O’Hagan cannot provide suggestions or motivations to adsorb growth hormone on a particle comprising an ester end-capped PLGA polymer.
	These arguments are not found to be persuasive. Both Williams and O’Hagan are drawn to PLGA particles with adsorbed polypeptides and O’Hagan in particular to growth hormone. Therefore, the use of growth hormone as the polypeptide would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success. Applicant’s arguments that Williams and O’Hagan do not teach or suggest ester end-capped are not persuasive since the motivation to use ester end-capped PLGA particles is provided by the references of McCreedy and Lutz who teach the advantages in using ester end-capped PLGA.
	Applicant argues that McCreedy and Lutz are silent in adsorbing a growth hormone on the particles of or beads of McCreedy and also silent regarding that the ester end-capped PLGA is advantageous for adsorbing any biomolecule, let alone a growth hormone. 
	These arguments are not persuasive since McCreedy and Lutz are combined for its teaching of the advantages in using ester end-capped PLGA particles and not for growth hormone which is taught by O’Hagan.
	Applicant argues that Vook describes a microsphere including a blend of encapped and uncapped PLGA, for the delivery and burst-free programmable, sustained release of hydrophobic drugs and Vook is silent regarding that the microsphere of Vook is suitable for adsorbing a growth hormone or that growth hormones as hydrophobic drugs.
	These arguments are not persuasive since Vook is combined for its teachings of using both ester end-capped and uncapped PLGA and for not for the teachings of therapeutic drug.
	Applicant argues that Tsai neither teaches or suggests a microparticles comprising PLGA wherein at least a portion of the PLGA particles comprises ab ester end-capped PLGA polymer.
	These arguments are not persuasive since Tsai is combined for its teachings of  the adsorption of polypeptides on the surface of PLGA particles teaches that polypeptide adsorbs on the surface of the PLGA particles as a monolayer page or more than one layer
	Applicant argues that Naylor is silent regarding an end-capped PLGA particles.
	This argument is not persuasive since Naylor is combined for its teaching of PLGA polymer particles and while disclosing polymer microparticles) and insulin or recombinant human growth hormone as the drugs
	Applicant argues that Kim and Nguyen fail to teach or suggest either an ester capped PLGA containing particle or growth hormone as such fail to the above detailed deficiencies. This argument is not persuasive since both references which teach PLGA particles are combined for their teachings of pulmonary delivery and nebulization of proteins and growth hormone is a protein.
WO 2014/033346 which teaches that adsorption is a non-covalent attachment is cited as interest (page 2) is cited as interest.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612